DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2000 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich (WO 95/07225) in view of Cheich et al. (U.S. Pub. No. 2009/0082187).

 
	Regarding claim 1: Goodrich discloses a dunnage conversion machine, comprising:5 a frame (Figs. 1 & 9-16; via shown frame); a supply support coupled to the frame (Figs. 6, 9-10, & 18; via the disclosed supplied rollers support) for supporting a supply of sheet stock material; and  an expansion assembly including a first expansion member rotatably coupled to the frame for rotation about a first expansion  axis and extendin in an axial direction (Fig. 16; via 1602), and a second expansion member rotatably coupled to the frame for rotation about a second expansion axis (Fig. 16; via 1604) parallel to the first expansion axis and extending in the axial direction (via both 1602 & 1604 are parallel to each other), the first and second expansion members each including: a plurality of radially recessed portions disbursed along the first expansion member (via recess between extended out portions 1606) and the second expansion member (via recess between extended out portions 1608), respectively, and a plurality of radially outward portions dispersed along the first expansion member (via 1606) and the second expansion member (via 1608), respectively, between each of the plurality of radially recessed portions, the plurality of radially outward portions each having a radially outermost surface;
	Wherein at least two of the radially recessed portions are separated by at least one of the radially outward portions extending perpendicular to the respective expansion axis, see for example (Fig. 15; via expansion recesses formed on rollers 1502 & 1504, by radially outward portions or wheels 1506/1510 & 1508/1512) and/or (Fig. 16; via recessed portions on rollers 1604 & 1602, formed between radially raised portions of 1606 & 1608); see annotated figures below;
 	wherein at least a portion of at least one of the plurality of radially outermost surfaces of the first expansion member radially opposes in a face-to- face manner at least a portion of at least one of the plurality of radially outermost surfaces of the second expansion member, see for example (Fig. 16; via portions of each of 1606 & 1608 opposed to each other in a face-to-face manner).

    PNG
    media_image1.png
    584
    789
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    674
    930
    media_image2.png
    Greyscale


	Goodrich does not disclose the amended claim (filed on 04/06/2022) with having the radially outward portions form annular rings extending radially outward in a direction perpendicular to the respective expansion axis, and the annular rings are equally axially spaced from adjacent annular rings and are separated by respective radially recessed portions, wherein each of the radially outward portions have an equal axial width parallel to the respective expansion axis, and each of the radially recessed portions have an equal axis width, further having at least one of the first and second expansion members to be biased towards the other of the first and second expansion members via a biasing element.  However, Cheich discloses similar dunnage conversion machine having separate and radially outward portions form annular rings extending radially outwardly, having the annular rings with equally axially spaced from another adjacent annular ring (Fig. 2; via rings 60/61 and-or 70/72); further having radially recessed portions between the rings (via the shown space between rings 60/61 and-or the space between rings 70/71), along with a biasing member of the expansion members (Figs. 2-6; via axle and/or shafts 75/76), see annotated figure below.

    PNG
    media_image3.png
    665
    842
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted Goodrich’s radially outwarded portions (via 1510/1512 and/or 1506/1508) by another outwarded spaced apart rings, in order to improve and develop a wrappable dunnage product that can be produced relatively quickly on demand from a sheet stock material for immediate use (paragraph 0009).
	Regarding claim 2: Goodrich discloses that the plurality of 20 recessed portions extend fully circumferentially about each of the respective first and second expansion members thereby defining recessed rings (Figs. 16 & 17; via the shown rounded recesses between the raised surfaces 1606 & 1608);
	Regarding claim 3: Goodrich discloses that the plurality of recessed portions of each of the first and second expansion members are 25equally axially spaced from one another along the respective ones of the first and second expansion axes, separated by the respective plurality of outward portions (Figs. 16 & 17; via the shown recessed portions between raised surfaces 1606 & 1608 being equally axially spaced);
	Regarding claim 157: Goodrich discloses that the recessed portions of the first expansion member do not axially overlap any of the plurality of recessed portions of the second expansion member in the axial direction parallel to the first expansion axis and the second expansion axis, see for example (Figs. 16 & 17; via recess portions of 1602 nor overlapping with the recess portions of 1604);
	Regarding claim 12: Goodrich discloses in combination with a supply of sheet stock material including a sheet stock material having a plurality of slits configured to expand under tension applied in a feed 15 direction (Figs. 1-3; via the shown web or sheets; inherently expanded paper needs to be slotted);
	Regarding claim 13: Goodrich discloses that the supply of sheet stock material in combination with the dunnage conversion machine includes the plurality of slits arranged in a plurality of transversely-extending, longitudinally20 spaced rows (Figs. 1-3; via the shown web or sheets; inherently expanded paper needs to be slotted);
	Regarding claim 14: Goodrich discloses that a second supply support for supporting a supply of separator sheet material, and in combination with a supply of separator sheet material supported on the second 25supply support, see for example (Figs. 6 & 13; via supplying web from two different suppliers).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7, 12-14 have been considered but are moot because the new ground of rejection does not rely on the reference as have been applied in the prior rejection of record.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731